—Order, Supreme Court, New York County (Stuart Cohen, J.), entered December 2, 1997, which denied the parties’ respective motions for summary judgment, unanimously modified, on the law, to grant plaintiff’s motion for summary judgment, and as so modified, affirmed, with costs payable to plaintiff.
Upon review of the evidentiary materials submitted, including the substantial discovery defendants sought and obtained from NatWest and several nonparties regarding their “commercial reasonableness” defense, we perceive no issue of fact regarding this defense. The conduct of plaintiff bank with respect to the collateral was commercially reasonable as a matter of law. Concur — Milonas, J. P., Tom, Andrias and Saxe, JJ.